Citation Nr: 0602759	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2000, for the assignment of a 30 percent rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to May 1980.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by which the RO increased a disability 
rating for service-connected bilateral pes planus to 30 
percent, effective from April 4, 2002.  The veteran expressed 
disagreement with the effective date assigned.  By rating 
action in August 2003, the RO found clear and unmistakable 
error in the July 2002 rating decision and assigned an 
effective date of December 1, 2000, for the 30 percent 
rating.  

The veteran's representative submitted a motion to advance 
the case on the docket in April 2004.  The motion was granted 
that same month.

In a May 2004 decision, the Board denied entitlement to an 
increased rating for bilateral pes planus and denied an 
effective date earlier than December 1, 2000 for the 
assignment of the 30 percent rating for pes planus.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2004, the veteran's representative and VA's General Counsel 
filed a joint motion to vacate the Board's May 2004 decision.  
In an October 2004 Order, the Court granted the motion and 
remanded the case to the Board for readjudication.

The case was remanded for further development by a decision 
of the Board dated in January 2005.  

By rating action dated in September 2005, the RO increased 
the 30 percent disability evaluation to 50 percent disabling, 
effective from July 11, 2005.  In correspondence dated in 
October 2005 and received in November 2005, the veteran 
stated that he did not disagree with the 50 percent rating 
for bilateral pes planus and the effective date.  The Board 
finds that this amounts to a withdrawal of the claim for a 
higher rating.  Thus, the only issue that remains for 
readjudication is the claim of entitlement to an effective 
date earlier than December 1, 2000, for the assignment of a 
30 percent rating for bilateral pes planus.


FINDINGS OF FACT

1.  By a decision entered in June 1999, the RO denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for service-connected pes planus.  The veteran was 
notified of his appellate rights, but did not initiate an 
appeal.

2.  VA treatment records show that the veteran was thereafter 
seen for problems with his feet as early as November 14, 
2000; he had numbness and pain, and he sought further 
examination of his left foot; examination of the left foot 
revealed no edema, redness, or warmth; he had full range of 
motion without pain and there was only mild discomfort with 
palpation of the heel.

3.  A formal claim for an increased rating for pes planus was 
received on December 1, 2000; the record thereafter showed 
that the criteria for a 30 percent rating were met.

4.  There was no factually ascertainable increase in 
disability of the service-connected pes planus until after 
December 1, 2000.  


CONCLUSION OF LAW

An effective date earlier than December 1, 2000, for the 
award of a 30 percent rating for bilateral pes planus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in February 2005, the RO informed the appellant of what 
the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  The letter also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  The veteran requested and was 
scheduled for a personal hearing in April 2004 that he 
subsequently declined, and the case was remanded for further 
development in January 2005.  Extensive VA clinical records 
have been received and associated with the claims folder.  
Under the circumstances, the Board finds that further 
assistance is not required.  See 38 U.S.C.A. § 5103 A (a) 
(2).  

The veteran contends that he is entitled to an effective date 
earlier than December 1, 2000, for the award of a 30 percent 
rating for pes planus, to include retroactive assignment 
dating back to the grant of service connection in 1980.

Service connection for pes planus was granted by rating 
action dated in December 1981.  A 10 percent rating was 
established, effective from May 29, 1980.  No appeal was 
filed from that determination.  A claim for an increased 
rating for pes planus was received in March 1999.  By a 
decision dated in June 1999, the RO denied a rating in excess 
of 10 percent for bilateral pes planus.  The veteran was 
notified of that decision and his appellate rights on June 
18, 1999, but did not file an appeal within the time allowed.  
Accordingly, that decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

The next communication in the claims file is a statement from 
the veteran's representative received on June 6, 2000 
requesting that the veteran be furnished with a copy of his 
VA claims file.

VA hospital admission reports indicate that the veteran was 
hospitalized in September 1999 for an adjustment disorder 
with depression.  He was also hospitalized from December 28, 
1999 to January 3, 2000 for a substance induced mood 
disorder.

A statement from the veteran's representative pertaining to 
representation was received on October 16, 2000.  Received on 
November 15, 2000 from the veteran's representative was 
correspondence relating to a claim of service connection for 
a stomach disorder.  The veteran submitted a statement 
regarding service connection for a stomach disorder in 
November 2000.  He also requested a copy of his service 
medical records in November 2000.  Statements from the 
veteran's representative relating to the claim of service 
connection for a stomach disorder were received on November 
20, 2000 and November 21, 2000.

A written statement from the veteran indicating his desire to 
amend his application to include a claim for an increase in 
his rating for service-connected pes planus was received on 
December 1, 2000.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of a 
claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
this case, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

There are instances, however, when factors must be considered 
other than the date an increase is ascertainable.  One such 
instance is when the RO assigns a rating and the veteran 
fails to appeal.  In other words, once a claim for increased 
compensation is disallowed, and that decision has become 
final on account of the veteran's failure to appeal, the 
effective date for an increase awarded after the final action 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.105, 3.156, 3.400 (2005).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2005).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2005).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits. 38 C.F.R. § 3.157 (2005).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2005).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3) (2005).

In the instant case, following the June 1999 final denial of 
the claim for an increased rating for pes planus, the only 
document received by the RO that could be construed as a 
formal application for an increased rating was on December 1, 
2000.  Following the Board's remand in January 2005, 
additional VA treatment records were received.  Review of the 
numerous records reveals that the veteran was noted to have a 
limp in December 1999, but no specific explanation for the 
limp was given.  A reference to pain in the lumbar region was 
made, which suggests that the limp was caused by something 
other than his pes planus.  Consequently, the Board does not 
find that this constitutes an informal claim.  However, a 
subsequently prepared treatment note may be construed as an 
informal claim.  

On November 14, 2000, the veteran was seen at VA for a 
complaint of numbness and pain in the feet.  He sought a 
magnetic resonance imaging study of his left foot.  
Examination of the left foot revealed no edema, redness, or 
warmth.  He had full range of motion without pain and there 
was mild discomfort with palpation of the heel.  He was to 
return to the clinic as needed.  

This November 14, 2000, treatment note appears to 
specifically refer to the veteran's service-connected 
disability.  Therefore, the Board finds that, with resolution 
of reasonable doubt in the veteran's favor, this record 
constitutes an informal claim for an increase, which is 
considered as having been received on the day it was dated.  
38 C.F.R. § 3.157.  There are no other records that may be 
considered as a new claim after the prior final denial in 
June 1999.  In other words, having reviewed all records of 
treatment received by VA, there is no other document that may 
be construed as an earlier claim.  (The claimant's 
representative argues that the veteran submitted a notice of 
disagreement in July 1989 following a January 1989 rating 
decision that continued the previously assigned 10 percent 
rating; however, the Board finds that the July 1989 
submission was not a notice of disagreement.  Rather, the 
veteran's statement was a claim of worsening, which claim was 
later adjudicated in November 1989.)

Having determined that November 14, 2000, is the date of 
receipt of the claim for purposes of assigning an effective 
date, the Board is obliged to review all of the evidence of 
record from the preceding year to determine whether an 
ascertainable increase in disability had occurred.  38 
U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400(o)(2) (2005); Hazan v. Gober, 10 Vet. App. 511 
(1997).  Under the provisions of 38 C.F.R. § 3.400, if there 
was evidence of record in the year preceding November 14, 
2000, which shows that an increase in disability had become 
manifest to the 30 percent level, assignment of an earlier 
date would be warranted under 38 C.F.R. § 3.400(o)(2).

In this case, however, the Board is unable to identify any 
evidence not previously considered in the final rating 
decision that shows an ascertainable increase in the service-
connected pes planus prior to the effective date already 
assigned by the RO-December 1, 2000.  Even the complaints 
and findings noted on November 14, 2000, do not suggest that 
a rating higher than 10 percent was warranted.  The criteria 
for the 30 percent rating require "severe" bilateral 
flatfoot, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As noted above, even with manipulation (palpation) the 
veteran only experienced what was described as mild 
discomfort in the heel.  He had no noted deformity, no 
suggestion of swelling with use and no callosities.  He 
complained of pain, but pain on use and manipulation is the 
sort of problem contemplated by the criteria for the 10 
percent rating.  Id.  Consequently, although the November 
2000 treatment record amounted to an informal claim because 
the veteran sought treatment for the service-connected 
disability, it did not shown that an increase above the then-
assigned 10 percent rating was warranted.  

In December 1999, the veteran was found to walk with a limp, 
but as noted above, this was not specifically attributed to 
his feet.  Rather, he appears to have had pain in his back 
that accounted for the limp.  In August 2000, he discussed 
diabetic foot care with a VA provider, and in October 2000 he 
took diabetes education classes where it was noted on October 
17, 2000, that he participated in walking with occasional 
jogging one to two times per week.  Neither of these records 
constitute an informal claim for pes planus or show that a 
rating higher than the 10 percent rating was warranted.

The record contains the summary of a VA admission indicating 
that the veteran was hospitalized from December 28, 1999 to 
January 3, 2000 for psychiatric disability.  Also received 
were extensive VA outpatient clinical records dating from 
August 1999 showing that the veteran was treated and followed 
on an ongoing basis for a number of complaints and disorders, 
including gastrointestinal symptoms, psychiatric disability, 
low back pain, substance abuse and diabetes.  Such records do 
not provide evidence of the veteran's level of disability due 
to pes planus.  It was not until after the December 1, 2000, 
claim was received that symptoms tantamount to the criteria 
for a 30 percent rating were shown.  Identifying which 
records demonstrate this is not necessary for the purpose of 
setting an effective date for the 30 percent rating.  It is 
enough to analyze what the evidence showed prior to the 
effective date already assigned by the RO, and as discussed 
above, it was not factually ascertainable that an increased 
rating was warranted until after December 1, 2000.  Whether 
the RO should have set a date later than December 1, 2000, is 
not a question before the Board.  An analysis of whether an 
earlier date is warranted, as set forth above, suffices.

The Board thus finds that by operation of law, the effective 
date of the award of 30 percent for bilateral pes planus can 
be no earlier than the date set by the RO-December 1, 2000.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than December 1, 2000, for the 
assignment of a 30 percent rating for bilateral pes planus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


